DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed March 7, 2022.  Claims 1-25 and 27-29 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 21 have been considered but are moot in view of new grounds of rejection. 

Applicant’s arguments, see amendments, filed March 7, 2022, with respect to claims 18-20, 22-25 and 27-29 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-12, 14, 17 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al. (US 20190189696).
Re claim 1: Yamaguchi teaches a sensor (fig. 20-23), comprising: a visible light sensor (415) configured to sense light in a visible wavelength spectrum (R, G, B, paragraph 200, 201 and 213); a near infra-red light sensor (412/421/422) configured to sense light in a near infra-red wavelength spectrum (paragraphs 200, 201 and 211); and an optical filter (441) on the near infra-red light sensor (412/421/422) (see fig. 20), the optical filter (441) configured to selectively transmit the light in the visible wavelength spectrum and the light in the near infra-red wavelength spectrum (paragraphs 209, 211 and 213), wherein the near infra-red light sensor (412/421/422) is stacked on the visible light sensor (415) such that the near infra-red light sensor (412/421/422) is between the visible light sensor (415) and the optical filter (441) (see fig. 20).
Re claim 2: Yamaguchi teaches the sensor, wherein the optical filter (441) is configured to selectively transmit light in a first wavelength spectrum associated with the visible wavelength spectrum (paragraph 213) and light in a second wavelength spectrum associated with the near infra-red wavelength spectrum (paragraph 211), and selectively block light in a third wavelength spectrum between the first wavelength spectrum and the second wavelength spectrum (see fig. 21, the wavelength range from around 650nm up to around 800nm is blocked, paragraph 202).
Re claim 3: Yamaguchi teaches the sensor, wherein the first wavelength spectrum is within about 400 nm to about 700 nm (paragraph 202 and 213, fig. 21), and the second wavelength spectrum is within about 750 nm to about 1000 nm (paragraph 202 and 211, fig. 21).
Re claim 4: Yamaguchi teaches the sensor, wherein a wavelength range of the second wavelength spectrum is less than or equal to about 120 nm (second wavelength spectrum which is from 800nm to 900nm, so wavelength range is 100nm, see fig. 21, paragraphs 201 and 211).
Re claim 5: Yamaguchi teaches the sensor, wherein the second wavelength spectrum is about 760 nm to about 860 nm, about 800 nm to about 900 nm, or about 890 nm to about 990 nm (second wavelength spectrum which is from 800nm to 900nm, see fig. 21, paragraphs 201 and 211).
Re claim 6: Yamaguchi teaches the sensor, wherein a transmission spectrum of the optical filter (441) has a near infra-red transmission peak in the second wavelength spectrum (second wavelength spectrum which is from 800nm to 900nm, see fig. 21, paragraphs 201 and 211), and a wavelength range of the near infra-red transmission peak at a 50% transmittance of the transmission spectrum of the optical filter is less than or equal to about 120 nm (second wavelength spectrum which is from 800nm to 900nm, so wavelength range is 100nm, so at 50 percent, 70 percent and 30 percent transmission the range will less than or equal to 120nm, see fig. 21, paragraphs 201 and 211).
Re claim 7: Yamaguchi teaches the sensor, wherein each wavelength range of the near infrared transmission peak at 70 % and 30 % transmittances of the transmission spectrum of the optical filter is less than or equal to about 120 nm (second wavelength spectrum which is from 800nm to 900nm, so wavelength range is 100nm, so at 50 percent, 70 percent and 30 percent transmission the range will less than or equal to 120nm, see fig. 21, paragraphs 201 and 211).
Re claim 10: Yamaguchi teaches the sensor, wherein the third wavelength spectrum is within greater than about 700 nm and less than or equal to about 900 nm (see fig. 21, the wavelength range from around 650nm up to around 800nm is blocked, paragraph 202).
Re claim 11: Yamaguchi teaches the sensor, wherein the near infra-red light sensor (412/421/422) is on the visible light sensor (415), and the near infra-red light sensor (412/421/422) includes a pair of electrodes (421/422) facing each other, and a near infra-red absorption layer (412) between the pair of electrodes (421/422), the near infra-red absorption layer (412) configured to absorb the light in the near infra-red wavelength spectrum (paragraph 211).
Re claim 12: Yamaguchi teaches the sensor, wherein the near infra-red absorption layer (412) includes an organic light-absorbing material configured to absorb the light in the near infra-red wavelength spectrum (paragraph 200 and 211), and the second wavelength spectrum is narrower than a light absorption spectrum of the organic light-absorbing material (412) (paragraph 200, chloroaluminum phthalocyanine, has a wavelength spectrum from approximately 500 nm to 900 nm, which is larger than the second wavelength spectrum from 800nm to 900nm, paragraph 202).
Re claim 14: Yamaguchi teaches the sensor, wherein the visible light sensor (415) includes a blue sensor (415-3) configured to sense light in a blue wavelength spectrum (paragraph 212-214), a green sensor (415-2) configured to sense light in a green wavelength spectrum (paragraphs 212-214), and a red sensor (415-1) configured to sense light in a red wavelength spectrum (paragraphs 212-214), and the blue sensor (415-3), the green sensor (415-2), and the red sensor (415-1) are integrated in a semiconductor substrate (414) (see fig. 20).
Re claim 17: Yamaguchi teaches the sensor, further comprising: a color filter layer (411) (see fig. 20).
Re claim 21: Yamaguchi teaches an electronic device comprising the sensor of claim 1 (paragraph 65, imaging apparatus).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20190189696) in view of Kyung et al. (US 20170034456).
Re claim 9: Yamaguchi teaches the sensor, wherein a transmission spectrum of the optical filter (441) has a near infra-red transmission peak in the second wavelength spectrum (second wavelength spectrum which is from 800nm to 900nm, see fig. 21, paragraphs 201 and 211), and a wavelength range of the near infra-red transmission peak at a 50% transmittance of the transmission spectrum of the optical filter is less than or equal to about 120 nm (second wavelength spectrum which is from 800nm to 900nm, so wavelength range is 100nm, so at 50 percent, 70 percent and 30 percent transmission the range will less than or equal to 120nm, see fig. 21, paragraphs 201 and 211), but does not specifically teach wherein a maximum transmittance of the near infra-red transmission peak is greater than or equal to about 90 %. Kyung teaches a sensor, comprising an optical filter (520), wherein a maximum transmittance of a near infra-red transmission peak is greater than or equal to about 90 % (800-900nm) (see fig. 7 graph of 520, max is 100 percent, paragraph 81, 56 and 45, fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the optical filter of Yamaguchi have the a maximum transmittance of a near infra-red transmission peak is greater than or equal to about 90 % similar to Kyung in order to ensure the proper wavelength is passing through to the IR sensor providing for a higher quality light capture at that wavelength range. 

8.	Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20190189696) in view of Kim et al. (US 201502887766).
Re claim 15: Yamaguchi teaches the sensor, wherein the visible light sensor (415) includes a blue sensor (415-3) configured to sense light in a blue wavelength spectrum (paragraph 212-214), a green sensor (415-2) configured to sense light in a green wavelength spectrum (paragraphs 212-214), and a red sensor (415-1) configured to sense light in a red wavelength spectrum (paragraphs 212-214), and the blue sensor (415-3), the green sensor (415-2), and the red sensor (415-1) are integrated in a semiconductor substrate (414) (see fig. 20), but does not specifically teach two sensors of the blue sensor, the green sensor and the red sensor are photodiodes integrated in a semiconductor substrate, and a remaining one sensor of the blue sensor, the green sensor, and the red sensor is a photoelectric device on the semiconductor substrate. Kim teaches a visible light sensor (fig. 7) includes a blue sensor (PD under B-CF) configured to sense light in a blue wavelength spectrum (paragraph 100), a green sensor (GM layer) configured to sense light in a green wavelength spectrum (paragraph 101), and a red sensor (PD under R-CF) configured to sense light in a red wavelength spectrum (paragraph 100), two sensors of the blue sensor, the green sensor and the red sensor are photodiodes integrated in a semiconductor substrate (SM) (fig. 7, the blue and red sensor PDs are in the substrate CM), and a remaining one sensor of the blue sensor, the green sensor, and the red sensor is a photoelectric device on the semiconductor substrate (SM) (fig. 7, the green sensor GM is on the substrate SM). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have one of the sensors on the substrate and the other two sensors in the substrate similar to Kim with the sensing device of Yamaguchi in order to reduce the size of the device by stacking one of the sensors on the other sensors providing for a more compact design.
Re claim 16: Yamaguchi as modified by Kim teaches the sensor, wherein the photoelectric device (Kim, GM) includes a pair of electrodes facing each other (Kim, FE1/SE1), and a visible absorption layer (Kim, GM) between the pair of electrodes (Kim, FE1/SE1), the visible absorption layer (Kim, GM) being configured to absorb light in one wavelength spectrum of the blue wavelength spectrum, the green wavelength spectrum, and the red wavelength spectrum (Kim, green spectrum, paragraph 101, see fig. 7).

Allowable Subject Matter
9.	Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 8, the prior art of record individually or in combination fails to teach the sensor of claims 6, 3, 2 and 1 as claimed, more specifically in combination with wherein the near infra-red transmission peak satisfies Relationship Equations 1 and 2: [Relationship Equation 1] ƛ2-ƛ1 ≤ 50nm [Relationship Equation 2] ƛ4-ƛ3 ≤ 50 nm wherein, in Relationship Equations 1 and 2, ƛ1 is a starting point wavelength in the near infra-red transmission peak, ƛ2 is a starting point wavelength at which transmittance of the optical filter is greater than or equal to about 50 % in the near infra-red transmission peak, ƛ3 is an end-point wavelength at which the transmittance of the optical filter is greater than or equal to about 50 % in the near infra-red transmission peak, and ƛ4 is an end-point wavelength of the near infra-red transmission peak.
In regards to claim 13, the prior art of record individually or in combination fails to teach the sensor of claims 12, 11, 2 and 1 as claimed, more specifically in combination with wherein a full width at half maximum (FWHM) of a light-absorption spectrum of the organic light-absorbing material is greater than about 120 nm.

10.	Claims 18-20, 22-25 and 27-29 are allowed.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 18, the prior art of record individually or in combination fails to teach a sensor as claimed, comprising a visible light sensor configured to sense light in a first wavelength spectrum, the first wavelength spectrum within a visible wavelength spectrum; a near infra-red light sensor configured to sense light in a second wavelength spectrum, the second wavelength spectrum within a near infra-red wavelength spectrum; and more specifically in combination with an optical filter configured to selectively transmit the light in the first wavelength spectrum and the second wavelength spectrum, wherein the near infra-red light sensor includes a pair of electrodes facing each other, and a near infra-red absorption layer between the pair of electrodes, the near infra-red absorption layer including an organic light-absorbing material configured to absorb light in the near infra-red wavelength spectrum, wherein the second wavelength spectrum is narrower than an absorption wavelength spectrum of the organic light-absorbing material, wherein a full width at half maximum (FWHM) of a light-absorption spectrum of the organic light-absorbing material is greater than about 120 nm.
Claims 19-20 and 22 are allowed because of their dependency on claim 18.
In regards to claim 23, the prior art of record individually or in combination fails to teach a sensor as claimed, comprising: a visible light sensor configured to sense light in a first wavelength spectrum, the first wavelength spectrum within a visible wavelength spectrum; a near infra-red light sensor on the visible light sensor, the near infra-red light sensor configured to sense light in a second wavelength spectrum, the second wavelength spectrum within a near infra-red wavelength spectrum; and more specifically in combination with an optical filter configured to selectively transmit the light in the first wavelength spectrum and the second wavelength spectrum, wherein a transmission spectrum of the optical fitter has a near infra-red transmission peak in the second wavelength spectrum, wherein the near infra-red transmission peak satisfies Relationship Equations 1 and 2: [Relationship Equation 1] ƛ2-ƛ1 ≤ 50nm [Relationship Equation 2] ƛ4-ƛ3 ≤ 50 nm wherein, in Relationship Equations 1 and 2, ƛ1 is a starting point wavelength in the near infra-red transmission peak, ƛ2 is a starting point wavelength at which transmittance of the optical filter is greater than or equal to about 50 % in the near infra-red transmission peak, ƛ3 is an end-point wavelength at which the transmittance of the optical filter is greater than or equal to about 50 % in the near infra-red transmission peak, and ƛ4 is an end-point wavelength of the near infra-red transmission peak. 
Claims 24, 25 and 27-29 are allowed because of their dependency on claim 23. 

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gotoh et al. (EP 0232964) teaches chloroaluminum phthalocyanine, has a wavelength spectrum from approximately 500 nm to 900 nm, which is larger than the second wavelength spectrum from 800nm to 900nm (see fig. 1 and description for fig. 1), but does not specifically point out the FWHM being larger than 120nm. 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878